Citation Nr: 0316918	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder. 

2.  Entitlement to service connection for a bronchial asthma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 to January 
1979, and from February 1991 to April 1991.  He was a member 
of the Arkansas Air National Guard between April 1982 to 
April 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO).  

This case was remanded by the Board to the RO in October 2000 
for additional development, and the case has since been 
returned to the Board.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Further, recent decisions 
by the U.S. Court of Appeals for Veterans Claims have 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, supra.  

The Board notes that the VCAA became law in November 2000 and 
that the veteran filed his claims in November 1997.  In this 
regard, the Board would observe that the April 2003 
supplemental statement of the case provided to the veteran 
includes only a reference to the statutory provisions of the 
VCAA.  However, the veteran must be apprised of all of the 
applicable provisions of the VCAA; what evidence would 
substantiate his specific claims; advised of the required 
time period for the receipt of evidence; and advised as to 
the responsibility for obtaining specific substantiating 
evidence.  See, e.g., 38 U.S.C. § 5103(a); Quartuccio v. 
Principi, supra.  In light of the foregoing, and in order to 
ensure due process in this case, the Board finds that the RO 
should ensure that there is full compliance with the duty to 
assist and duty to notify provisions of the VCAA prior to 
appellate review. 

The Board notes further that in October 2000, the Board 
remanded this case to the RO for additional development.  The 
Board requested that the RO attempt to verify all periods of 
inactive duty training and active duty for training in 
connection with the veteran's National Guard service.  In 
this regard, the RO contacted the National Personnel Records 
Center (NPRC) and contacted the Department of the Air Force 
HQARPC as well as the HQ 188th Fighter Wing.  Although the RO 
did obtain the veteran's Report of Separation and Record of 
Service with the Air Force National Guard, the exact dates of 
his periods of inactive duty training and active duty for 
training have yet to be verified.  On remand, this 
information should be obtained. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is required.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO should attempt to verify 
through official channels all periods of 
active duty for training, and inactive 
duty training of the appellant's Air 
National Guard of Arkansas service 
between April 1982 and April 1999.  The 
information received should be associated 
with the claims folder.  All attempts to 
obtain records which are ultimately not 
obtained should be documented.  The RO 
shall inform the appellant if the VA is 
unable to secure any of the relevant 
records sought.  These efforts should 
continue until it is reasonably certain 
that these records do not exist or that 
further efforts to obtain those records 
would be futile.

2.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issue on appeal.  
See also 38 C.F.R. § 3.159 (2002).  The 
RO should also notify the veteran of what 
evidence is required to substantiate his 
claims, what evidence, if any, the 
veteran is to submit, and what evidence, 
if any, VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter by the RO, must also 
comply with the holding of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (veteran is to be afforded one 
year from VCAA notice to submit 
additional evidence).  Thereafter, if any 
benefit sought on appeal remains denied, 
the case should be returned to the Board 
for appellate consideration, as 
appropriate.

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with this appeal.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




